Order filed, August 15, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00664-CV
                                 ____________

                   CITY OF HOUSTON, TEXAS, Appellant

                                         V.

           THE COMMONS AT LAKE HOUSTON, LTD, Appellee


                  On Appeal from the Co Civil Ct at Law No 1
                            Harris County, Texas
                       Trial Court Cause No. 1109638


                                      ORDER

      The reporter’s record in this case was due August 13, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order the court reporter of County Civil Court at Law No. 1 to file the
record in this appeal within 15 days of the date of this order.

                                   PER CURIAM